DETAILED ACTION

Status of Claims
Amendment filed November 22, 2021 is acknowledged.   
Claims 1-12 are pending. 
Claims 1, 3, 4, 7, and 8 have been amended.    
Claims 1-12 are examined below.
Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed November 22, 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance: nowhere in the prior art is the explicit combination of limitations which includes: 
A multi-layer substrate comprising:

a conductor layer that is provided on an upper surface of the first insulating layer and that has a penetrated portion;
a second insulating layer that covers the conductor layer and that is stacked on the upper surface of the first insulating layer;
a via hole that penetrates the second insulating layer from an upper surface of the second insulating layer to reach, through the penetrated portion of the conductor layer, an inside of the first insulating layer lower than the upper surface of the first insulating layer;
an insulating member with which the via hole is filled; and
a third insulating layer that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member, wherein the conductor layer protrudes from an inside surface of the via hole into the via hole, and the insulating member contacts and covers the second insulating layer, both upper and lower surfaces of a portion of the conductor layer protruding from the inside surface and the first insulating layer in the via hole,

nor did any combination of references show this combination of limitations to be obvious to one of ordinary skill in the art.

Likewise, nowhere in the prior art is the explicit combination of limitations which includes: 
A multi-layer substrate comprising:
a first insulating layer;
a conductor pad that is provided on an upper surface of the first insulating layer and that is used for electrical connection;
a second insulating layer that covers the conductor pad and that is stacked on the upper surface of the first insulating layer;
a conductive member that penetrates the second insulating layer and that is connected to the conductor pad;
a via hole that penetrates the second insulating layer from an upper surface of the second insulating layer to reach an inside of the first insulating layer lower than the upper surface of the first insulating layer, and that, in the second insulating layer, has a shape identical to a shape of the conductive member;
an insulating member with which the via hole is filled; and
a third insulating layer that is stacked on the upper surface of the second insulating layer and that is formed integrally with the insulating member,
wherein the insulating member contacts and covers the second insulating layer and the first insulating layer in the via hole,

nor did any combination of references show this combination of limitations to be obvious to one of ordinary skill in the art.

Huang et al. (US 6,441,494), Sir et al. (US 6,946,737), and Bolom et al. (US 7,446,036) teach analogous structures in which a via penetrates an insulating layer, a conductive pad, and an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817